DETAILED ACTION
	The application complies with all statutory and regulatory requirements and is in condition for allowance.  The combination of elements of claim 1 as amended patentably distinguish from the prior art for at least the reasons articulated by applicant in the response dated 07 June 2022.  The Terminal Disclaimer filed 15 August 2022 resolves any potential obviousness-type double patenting issue with US 9,820,719 as documented in the interview summary preceding this action.
Baba ‘692, now cited, is drawn to an ultrasonic diagnostic device incorporated as part of an endoscope (Fig. 3) which includes a balloon/chamber 25 attached perpendicularly that is configured for receiving an ultrasonic wave propagation medium, but any passage which supplies the wave conductive medium does not extend beyond an open distal end of any channel which could be likened to the structural configuration between the claimed first channel and conduit.  Baba’s device further includes an optical imaging system, but it is not arranged in the manner as applicant’s device (i.e., in combination with a sheath and channel through which the optic imager traverses).  The device additionally does not include the three configured channels prescribed by claim 1.  Combining the device of Baba with the closest prior art teachings which have previously been made of record would not produce the claimed invention.  Claim 1 therefore prescribes a non-obvious combination of structural features.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793